Exhibit 10.46

WARRANT REDEMPTION AGREEMENT

THIS WARRANT REDEMPTION AGREEMENT (this “Agreement”) is entered into as of
December 23, 2013, by and among Sotherly Hotels Inc., a Maryland corporation
formerly known as MHI Hospitality Corporation (the “Company”), as issuer of the
Warrant (as hereinafter defined), and Essex Illiquid, LLC, a Delaware limited
liability company (“Essex Illiquid”), and Richmond Hill Capital Partners, LP, a
Delaware limited partnership (“Richmond Hill”, and together with Essex Illiquid,
the “Initial Holders”), as the initial holders of the Warrant. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Warrant.

WHEREAS, reference is made to (i) that certain Warrant dated as of April 18,
2011 (as amended by an Amendment to Warrant dated as of December 21, 2011, an
Amendment No. 2 to Warrant dated as of July 10, 2012, and an Amendment No. 3 to
Warrant dated as of October 23, 2013, the “Warrant”); (ii) that certain
Registration Rights Agreement dated as of April 18, 2011 between the Company and
the Initial Holders relating to the Warrant (the “Registration Rights
Agreement”); and (iii) that certain Warrant Redemption Agreement dated as of
October 23, 2013 between the Company and the Initial Holders relating to the
Warrant (the “First Warrant Redemption Agreement”); and

WHEREAS, the Company desires to redeem 100% of the Warrant, and the Initial
Holders have agreed to such redemption, all on the terms and subject to the
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. The Company hereby redeems 100% of the Warrant corresponding to an aggregate
of 1,000,000 Issuable Warrant Shares (the “Redeemed Warrant Shares”), of which
number 920,000 shall be redeemed from among those Issuable Warrant Shares
subject to exercise rights by Essex Illiquid and 80,000 shall be redeemed from
among those Issuable Warrant Shares subject to exercise rights by Richmond Hill.

2. The aggregate consideration payable by the Company in respect of the
redemption of the Redeemed Warrant Shares shall be $3,975,000.00 (the
“Redemption Consideration”), of which $3,657,000.00 shall be payable by the
Company to Essex Illiquid and $318,000.00 shall be payable by the Company to
Richmond Hill. Immediately upon execution and delivery of this Agreement by the
parties hereto, the Company shall pay the entirety of the Redemption
Consideration to the Initial Holders by wire transfer of immediately available
funds to a bank account designated by each Initial Holder for such purpose. Upon
payment in full of the Redemption Consideration, (i) the Redeemed Warrant Shares
shall no longer be Issuable Warrant Shares under the Warrant and (ii) the
Warrant, the Registration Rights Agreement and the First Warrant Redemption
Agreement, and all rights and obligations of the Company and the Initial Holders
thereunder, shall terminate and be extinguished.



--------------------------------------------------------------------------------

3. Effective upon payment in full of the Redemption Consideration in accordance
with the preceding paragraph, each of the Initial Holders, on behalf of itself
and its employees, agents, equity owners, officers, directors, affiliates,
successors and assigns (the “Initial Holders Releasors”), hereby releases and
forever discharges the Company and its past and present employees, agents,
equity owners, officers, directors, affiliates, successors and assigns (the “
Company Releasees”) from all actions, causes of action, claims, demands, suits,
obligations and liabilities whatsoever, whether known or unknown, whether
foreseeable or unforeseeable, whether contingent or non-contingent and whether
past, present or future (“Claims”), which the Initial Holders Releasors, or any
of them, may now or hereafter have or assert against the Company Releasees, or
any of them, arising from, on account of or in relation to the Warrant, the
Redeemed Warrant Shares or Issuable Warrant Shares, the Registration Rights
Agreement, or the First Warrant Redemption Agreement (excepting solely those
Claims arising pursuant to the terms of this Agreement); provided, however, the
foregoing release shall not release the Company Releasees from an obligations
they have or may in the future have to Ryan Taylor, as a director of the
Company, including but not limited to any expense reimbursement or
indemnification obligation.

4. Effective upon payment in full of the Redemption Consideration in accordance
with the preceding paragraph, each of the Company Releasees hereby releases and
forever discharges the Initial Holders Releasors from all Claims which the
Company Releasees, or any of them, may now or hereafter have or assert against
the Initial Holders Releaseors, or any of them, arising from, on account of or
in relation to the Warrant, the Redeemed Warrant Shares or Issuable Warrant
Shares, the Registration Rights Agreement, or the First Warrant Redemption
Agreement (excepting solely those Claims arising pursuant to the terms of this
Agreement).

5. Each of the Initial Holders (a) represents and warrants to the Company that
it owns that portion of the Warrant attributable to such Initial Holder under
the terms of the Warrant free and clear of all liens and encumbrances and has
not transferred any of its right, title or interest in and to the Warrant and
(b) agrees and acknowledges that the Redemption Consideration represents fair
value for the Issuable Warrant Shares redeemed hereby and that no adjustment to
the Redemption Consideration shall be made regardless of the future performance
of the Company or any of the Company’s equity securities.

6. The parties hereto acknowledge and agree that from and after the date hereof,
neither of the Initial Holders shall be an “Excepted Holder” within the meaning
of the Articles of Amendment and Restatement of the Company, as amended.

7. This Agreement may be executed simultaneously in one or more counterparts,
and by different parties hereto in separate counterparts, each of which when
executed will be deemed an original, but all of which taken together will
constitute one and the same instrument.

8. This Agreement will be governed by, and construed in accordance with, the
laws of the state of New York applicable to contracts executed in and to be
performed entirely within such jurisdiction, without reference to conflicts of
laws provisions.

 

2



--------------------------------------------------------------------------------

9. This Agreement may not be amended, modified or waived except by an instrument
in writing signed on behalf of each of the parties hereto.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

THE COMPANY: SOTHERLY HOTELS INC. By:  

/s/ David R. Folsom

  Name:   David R. Folsom   Title:   President and Chief Operating Officer THE
INITIAL HOLDERS: ESSEX ILLIQUID, LLC By:   Richmond Hill Investments, LLC,   its
Investment Manager By:  

/s/ Ryan P. Taylor

  Name:   Ryan P. Taylor   Title:   Managing Director and Authorized Signatory
RICHMOND HILL CAPITAL PARTNERS, LP By:   Richmond Hill Investment Co., LP,   its
Investment Manager By:  

/s/ Ryan P. Taylor

  Name:   Ryan P. Taylor   Title:   Authorized Signatory

 

4